Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER by and among WINDY CITY INVESTMENTS, INC. WINDY CITY ACQUISITION CORP. and NUVEEN INVESTMENTS, INC. Dated as of June 19, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Certain Definitions 1 Section 1.2 Interpretation 14 ARTICLE II THE MERGER 15 Section 2.1 The Merger 15 Section 2.2 Effect of the Merger on Capital Stock 15 Section 2.3 Surrender of Certificates and Book-Entry Shares. 16 Section 2.4 Dissenting Shares 18 Section 2.5 Treatment of Company Equity Awards. 19 Section 2.6 Organizational Documents 19 Section 2.7 Directors and Officers of Surviving Corporation 20 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 20 Section 3.1 Organization; Power; Qualification 20 Section 3.2 Corporate Authorization; Enforceability 21 Section 3.3 Capitalization; Equity Awards. 22 Section 3.4 Subsidiaries 23 Section 3.5 Required Filings and Consents 23 Section 3.6 Non Contravention 23 Section 3.7 Compliance with Laws and Permits. 24 Section 3.8 Financial Reports and SEC Documents. 27 Section 3.9 Undisclosed Liabilities 27 Section 3.10 Absence of Certain Changes 28 Section 3.11 Litigation 29 Section 3.12 Contracts 29 Section 3.13 Benefit Plans 30 Section 3.14 Taxes 32 Section 3.15 Intellectual Property 33 Section 3.16 Title to Real Properties 33 Section 3.17 Funds; Assets Under Management 34 Section 3.18 Takeover Statutes; No Rights Agreement; Company Certificate 35 Section 3.19 Opinion of Financial Advisor 36 Section 3.20 Brokers and Finders 36 Section 3.21 Interested Party Transactions 36 Section 3.22 Indebtedness 36 Section 3.23 No Other Representations or Warranties 36 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 36 Section 4.1 Organization and Power 37 Section 4.2 Corporate Authorization 37 Section 4.3 Enforceability 37 Section 4.4 Required Filings and Consents 37 Section 4.5 Non Contravention 37 Section 4.6 Financing 38 Section 4.7 Operations of Parent and Merger Sub 38 Section 4.8 Solvency 39 Section 4.9 Guarantees 39 Section 4.10 Management Agreements 39 Section 4.11 No Other Representations and Warranties 39 ARTICLE V COVENANTS 40 Section 5.1 Conduct of Business of the Company 40 Section 5.2 Access to Information; Confidentiality. 43 Section 5.3 Limitations on Solicitation. 44 Section 5.4 Notices of Certain Events. 48 Section 5.5 Stockholders Meeting; Proxy Material. 49 Section 5.6 Employees; Benefit Plans. 50 Section 5.7 Directors’ and Officers’ Indemnification and Insurance. 52 Section 5.8 Commercially Reasonable Efforts 54 Section 5.9 Public Announcements 56 Section 5.10 Stock Exchange Listing; Deregistration 56 Section 5.11 Fees and Expenses 56 Section 5.12 Takeover Statutes 56 Section 5.13 Financing. 57 Section 5.14 Investment Advisory Arrangement Consents. 59 Section 5.15 Public Fund Proxy Statements; Registration Statements. 61 Section 5.16 Section 15(f) of the Investment Company Act 61 Section 5.17 Rule 16b-3 62 Section 5.18 Resignations 62 Section 5.19 Other Actions 62 Section 5.20 Arrangements with Company Employees and Directors 62 Section 5.21 Control of Operations 62 ARTICLE VI CONDITIONS TO THE MERGER 63 Section 6.1 Conditions to the Obligations of Each Party 63 Section 6.2 Conditions to Obligations of Parent and Merger Sub 63 Section 6.3 Conditions to Obligation of the Company 64 Section 6.4 Frustration of Closing Conditions 64 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER 64 Section 7.1 Termination by Mutual Consent 64 Section 7.2 Termination by Either Parent or the Company 64 Section 7.3 Termination by Parent 65 Section 7.4 Termination by the Company 65 Section 7.5 Effect of Termination 66 Section 7.6 Payment of Fees Following Termination. 66 Section 7.7 Amendment 68 ii Section 7.8 Extension; Waiver 69 ARTICLE VIII MISCELLANEOUS 69 Section 8.1 Survival 69 Section 8.2 Governing Law 69 Section 8.3 Submission to Jurisdiction 69 Section 8.4 Waiver of Jury Trial 70 Section 8.5 Notices 70 Section 8.6 Entire Agreement 71 Section 8.7 No Third Party Beneficiaries 71 Section 8.8 Severability 72 Section 8.9 Rules of Construction 72 Section 8.10 Assignment 72 Section 8.11 Specific Performance 72 Section 8.12 Stockholder Litigation 72 Section 8.13 Counterparts; Effectiveness 73 iii Table of Contents AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of June 19, 2007 by and among Windy City Investments, Inc., a Delawarecorporation (“Parent”), Windy City Acquisition Corp., a Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and Nuveen Investments, Inc., a Delaware corporation (the“Company”).Capitalized terms used herein shall have their respective meanings set forth in Section 1.1 hereof. RECITALS WHEREAS, the parties intend that Merger Sub be merged with and into the Company (the “Merger”), with the Company surviving the Merger as a wholly owned subsidiary of Parent (the “Surviving Corporation”).The name of the Surviving Corporation shall be Nuveen Investments, Inc.; WHEREAS, the board of directors of the Company (the “Company Board”), acting upon the recommendation of the Special Committee, has (i) determined that it is in the best interests of the Company and its stockholders, and declared it advisable, to enter into this Agreement, (ii) approved the execution, delivery and performance by the Company of this Agreement and the consummation of the transactions contemplated hereby, including the Merger, and (iii) resolved to recommend that the stockholders of the Company adopt this Agreement; WHEREAS, the board of directors and stockholders of each of Parent and Merger Sub have approved and adopted this Agreement and declared it advisable for Parent and Merger Sub, respectively, to enter into this Agreement; WHEREAS, concurrently with the execution of this Agreement, and as a condition and inducement to the Company’s willingness to enter into this Agreement, each of the Guarantors is entering into a limited guarantee (each, a “Guarantee”) in favor of the Company with respect to certain of Parent’s obligations under this Agreement; and WHEREAS, the parties desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe certain conditions to the Merger, as set forth herein. NOW, THEREFORE, in consideration of the foregoing and of the representations, warranties, covenants and agreements contained in this Agreement, the parties, intending to be legally bound, agree as follows: ARTICLE I DEFINITIONS Section 1.1Certain Definitions.For purposes of this Agreement, the following terms have the following meanings when used herein with initial capital letters: Table of Contents (1)“12b-1 Plan” means any distribution plan adopted by a Public Fund in accordance with Rule 12b-1 under the Investment Company Act. (2)“Acceptable Confidentiality Agreement” means a confidentiality agreement with any Person that contains confidentiality provisions that are not materially less restrictive in the aggregate to such Person than those provisions contained in the Confidentiality Agreement are to Madison Dearborn Partners, LLC. (3)“Acquiror Disclosure Letter” has the meaning set forth in ArticleIV. (4)“Adjusted Assets Under Management” means, for any Client as of any date, the amount of assets under management, expressed in U.S. dollars, by the Company or any Subsidiary for such Client as of the Base Date, as adjusted, for purposes of determining whether the Revenue Run-Rate Requirement is satisfied, (a) to reflect net cash flows (additions and withdrawals and, with respect to Public Funds, exclusive of dividends or distributions or reinvestment of dividends or distributions), new accounts and terminated accounts or accounts for which the Company or any Subsidiary has received notification of termination (which notification has not been withdrawn prior to the date of determination) from and after the Base Date through the last Business Day of the most recently completed month (or, in the case of any Specified Symphony Fund, the date determined by reference to the entry under the caption “Adjusted Assets Under Management Calculation Date” set forth opposite such Specified Symphony Fund’s name in Section1.1(c) of the Company Disclosure Letter) prior to such day, (b) to exclude any increase or decrease in assets under management due to market appreciation or depreciation or currency fluctuations from and after the Base Date and (c) to exclude any Client accounts that require a Public Fund Consent or a Non-Public Fund Client Consent and with respect to which the Company or the applicable Subsidiary shall not have obtained (or shall not be deemed to have obtained as contemplated by Section 5.14) a Public Fund Consent or Non-Public Fund Client Consent, as the case may be, as of such date; provided that (i) any assets under management for any account for which any Person or any of its Affiliates acts as investment adviser and sub-adviser shall be counted only once, (ii) any assets under management for any set of accounts one of which invests in the other shall be counted only once if any Person or any of its Affiliates acts as investment adviser to both and (iii) any assets under an Investment Advisory Arrangement entered into under Rule 15a-4 of the Investment Company Act shall not be counted. (5)“Advisers Act” means the Investment Advisers Act of 1940, as amended, and the rules and regulations promulgated thereunder by the SEC. (6)“Affiliate” means, with respect to any Person, any other Person that directly or indirectly controls, is controlled by or is under common control with, such first Person; provided, that no Private Fund or Public Fund shall be deemed to be an Affiliate of the Company or any of its Subsidiaries.For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether through the ownership of voting securities, by Contract or otherwise. 2 Table of Contents (7)“Affiliate Transaction” has the meaning set forth in Section 3.21. (8)“Agreement” has the meaning set forth in the Preamble. (9)“Aggregate Base Revenue Run-Rate” means the Revenue Run-Rate of the Company and its Subsidiaries as of the Base Date. (10)“Alternative Acquisition Agreement” has the meaning set forth in
